Citation Nr: 0109233	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
VA Chapter 31 vocational rehabilitation subsistence allowance 
benefits in the amount of $240.73.

(The issues of whether new and material evidence has been 
presented to reopen the claim for service connection for 
post-traumatic stress disorder, whether new and material 
evidence has been presented to reopen the claim for service 
connection for hearing loss, whether new and material 
evidence has been presented to reopen the claim for service 
connection for a deviated septum, entitlement to service 
connection for obsessive-compulsive disorder, and entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability, are the subjects of a separate 
decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1973, from April 1973 to April 1979, and from March 1981 to 
December 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the VA 
Committee on Waivers and Compromises (Committee) of the RO in 
Montgomery, Alabama.  Thereafter, the case was eventually 
transferred to the RO in Roanoke, Virginia.  

In May 2000, the veteran testified at a personal hearing 
before the undersigned Member of the Board in Washington, 
D.C.  As noted during that hearing, Disabled American 
Veterans previously represented the veteran, but revoked the 
power of attorney in that organization's favor in June 1999, 
and now desires to proceed in this appeal unrepresented.  In 
September 2000, the Board remanded all matters on appeal in 
order to obtain the veteran's Chapter 31 and Chapter 30 file.  
This action has been completed.   


REMAND

The Board notes that the confusion in this case arises from 
the facts that various overpayments were generated by 
different RO locations; that there are two Chapter 31 
overpayments, one Chapter 30 overpayment, and one loan 
guaranty overpayment; and that the claims file, the Chapter 
30 file, and the Chapter 31 file were not integrated before 
the Board remanded this case for the purpose of obtaining all 
of the files.  It appears that over the years, the various RO 
locations were unaware of each other's actions and were 
unable to properly inform the veteran of the status of the 
overpayments.  Due to these various factors, the different 
overpayments are in various stages of the VA appeals process.  

The Board notes that there are actually four overpayments 
involved in this case.  It is apparent that the veteran has 
disputed the creation of at least three overpayments and in 
the event that they were created properly, has requested the 
waiver of the recovery thereof.  However, a review of the 
record shows that Committees of two different RO locations 
have considered just two of the overpayments.  The one listed 
on the front page of this decision (a Chapter 31 overpayment) 
currently is in appellate status.  The veteran has disagreed 
with the denial of the other waiver which has been considered 
(a Chapter 30 overpayment), but there has been no statement 
of the case on that issue.  The third overpayment (a Chapter 
31 overpayment) has not been addressed at all.  The status of 
the fourth overpayment (a loan guaranty overpayment) is 
unclear because the loan guaranty file is not before the 
board.  It does not appear that any of the overpayments have 
been addressed with regard to the question of the propriety 
of the creation thereof.

In order to clarify what has happened historically, the Board 
will set forth what appears to have happened according to the 
record at hand.  However, as noted, the loan guaranty file is 
not before the Board.  

The record reflects that during the 1990's, the veteran was 
participating in the chapter 30 educational assistance 
program.  In the Spring of 1995, the veteran was attending 
Pensacola Junior College under the Chapter 30 educational 
assistance program.  According to that institution, the 
veteran was enrolled in 6 credit hours of classes for the 
period of January 5, 1995 to May 4, 1995.  However, according 
to a May 1995 VA Form 21-1999b, Notice of Change of Student 
Status, the veteran reduced his credit hours. 

As of May 8, 1995, the veteran elected to attend school under 
the Chapter 31 vocational rehabilitation program rather than 
under the Chapter 30 program.  This information is documented 
on a May 9, 1995 VA Form 22-1999b, Notice of Change in 
Student Status.  

The two aforementioned actions, the reduction of credit hours 
and the election of Chapter 31 benefits, resulted in the 
creation of an overpayment of Chapter 30 benefits of 
$1,066.62, as the veteran had already been paid based on his 
initial enrollment of 6 credit hours under the Chapter 30 
program.  The veteran requested a waiver of the recovery of 
this indebtedness.

On May 11, 1995, a VA Form 28-1905 was received which showed 
that the veteran was enrolled at Pensacola Junior College at 
the full-time rate for the period of May 8, 1995 to June 19, 
1995, and that he also planned to attend for the following 
term, the Summer 1995 term, which was from June 21, 1995 to 
August 2, 1995.  Thereafter, the veteran was paid his Chapter 
31 subsistence allowance based on full-time attendance.  

On May 22, 1995, the veteran reduced his credit hours for the 
period of May 8, 1995 to June 21, 1995, from full-time to 
three quarter time.  However, the veteran had already been 
paid his Chapter 31 subsistence allowance based on full-time 
attendance.  

In a June 1995 letter, the veteran was advised that his 
Chapter 31 vocational rehabilitation subsistence allowance 
had been reduced for the period of May 8, 1995 to June 21, 
1995, as the veteran had reduced his training time from full-
time to three quarter time.  Thereafter, his subsistence 
allowance was restored to the full-time rate for the period 
of June 21, 1995 to August 3, 1995, as the veteran had 
increased his credit hours back to full-time.  The veteran 
was advised that the reduction in his credit hours for the 
period of May 8, 1995 to June 21, 1995 resulted in the 
creation of an overpayment of Chapter 31 subsistence 
allowance benefits in the amount of $120.16.  

In June 1995, a VA Form 22-1999b was received from Pensacola 
Junior College which showed that the veteran's term had ended 
on June 19, 1995 and he did not in fact enroll for the 
accelerated Summer 1995 term of June 21, 1995 to August 2, 
1995.  

In July 1995, the veteran requested a waiver of the recovery 
of the overpayment of Chapter 31 vocational rehabilitation 
subsistence allowance in the amount of $120.16, on the basis 
that it would create hardship upon the veteran and his family 
if he were forced to repay the debt.  The veteran maintained 
that he had kept VA apprised of his situation.  

In August 1995, the veteran was informed that he had Chapter 
30 indebtedness which had been reduced by $949.52 and the 
current balance was $0.  The Board notes that it appears that 
the Chapter 30 indebtedness was recouped from the veteran's 
disability compensation; however, it is unclear why only 
$949.52 was recouped instead of $1066.62.

In September 1995 correspondence, the veteran was advised 
that a second Chapter 31 overpayment was created in the 
amount of $240.73, which brought the total amount of Chapter 
31 indebtedness to total $360.89.  This increase represented 
his failure to attend the 1995 Summer session after he had 
been paid the subsistence allowance for that session.  The 
Board notes that it appears from the record that the veteran 
was lead to believe that this was all one overpayment.  As 
such, this should have been considered for the purpose of 
creation/waiver along with the initial overpayment of 
$120.16; however, as set forth below, the first part of the 
overpayment (for which the veteran clearly requested a 
waiver) was never considered, only the sum of $240.73 was 
considered.  

Thereafter, the RO apparently began recouping the Chapter 31 
debts from the veteran's disability compensation benefits 
payments. 

A February 1996 financial status report showed that the 
monthly income of the veteran's family was $1,780.58 and 
their monthly expenses were $1,742.  It also reflected that 
they had virtually no assets other than a 1981 car and were 
making payments of numerous debts to various creditors.  
However, thereafter, the veteran asserted that his house had 
been foreclosed upon because the RO had recouped the debts 
from his disability compensation payments in December 1995, 
January 1996, and February 1996 and he did not have enough 
money to pay his mortgage.  In turn, he related that he was 
forced to pay numerous other expenses in conjunction with 
this foreclosure and that his family lost their home.

Ina February 1996 decision, the Committee located at the 
Montgomery, Alabama RO determined that the Chapter 31 debt of 
$240.73 should not be waived.  This debt represented the 
second overpayment which was created when the veteran failed 
to attend the 1995 Summer session at Pensacola Junior College 
after he received the subsistence allowance for that term.  
The Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
However, the Committee further determined that recovery of 
the overpayment would not be against equity and good 
conscience.  The Committee noted that although there was 
financial hardship in this case, the debt had already been 
recouped and the veteran not was not entitled to the 
subsistence allowance for the term which he did not attend.  

In addition, in February 1996, the Committee of the Atlanta, 
Georgia RO determined that the Chapter 30 debt of $1,066.62 
should not be waived.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  However, the Committee further 
determined that recovery of the overpayment would not be 
against equity and good conscience.

The Board notes that it does not appear that the Montgomery, 
Alabama RO and the Atlanta, Georgia RO were aware of each 
other's actions.  The veteran expressed disagreement with 
both adverse waiver determinations.  

In March 1996, a financial status report was received which 
showed that the monthly expenses of the veteran's family 
exceeded the monthly income by $763.

In April 1996, VA communicated with the veteran's 
congressional representative and indicated that the veteran 
had been denied a request for a waiver of Chapter 30 
educational assistance indebtedness.  It further was 
indicated that there was no record of any Chapter 31 
indebtedness.  It is clear that this letter was in error as 
there was Chapter 31 indebtedness.  Also, in April 1996, an 
audit was performed on the veteran's Chapter 30 account.

In July and December 1997, the Committee confirmed and 
continued their February 1996 determination with regard to 
the Chapter 31 indebtedness in the amount of $240.73.  

A May 1998 letter to the veteran from the St. Paul, Minnesota 
Debt Management Center indicated that the veteran's request 
for waiver in the amount of $1,580.24 had been approved.  It 
is unclear to which overpayment this refers.  The Board 
suspects that this amount represents unrecouped loan guaranty 
indebtedness.  

In May 2000, the veteran testified at a personal hearing 
before the undersigned member of the Board in Washington, 
D.C.  At that time, the veteran asserted that during 1995, he 
was attending Pensacola Junior College during the day.  He 
related that the wife of the instructor who was teaching one 
of his classes had cancer and that this instructor was 
leaving the school at the end of the Summer 1995 session to 
be with his wife.  The veteran maintained that this 
instructor suggested hat he drop the class that the 
instructor was teaching at the end of May 1995, but the 
veteran related that he did actually finish this class which 
ended in June of 1995.  As such, the veteran related that he 
was entitled to all of the benefits that he received.  The 
veteran then related that he was originally told that an 
overpayment of Chapter 31 benefits had been created, but was 
then told that there was no overpayment of Chapter 31 
benefits, but rather there was an overpayment of Chapter 30 
benefits.  Thereafter, the veteran maintained that he 
requested a waiver of the indebtedness, but his claims file 
was lost and the request for a waiver was not timely acted 
upon.  As such, he indicated that VA recouped the monies from 
his VA disability compensation benefits which caused him to 
not have enough money to pay his mortgage, which in turn 
caused his house to go into foreclosure.  

In order to resolve the inconsistencies in this case, the 
Board is remanding it back to one RO, the Roanoke, Virginia 
RO, so that all of the claims and educational files of the 
veteran may be integrated and considered together.  First, 
during the veteran's personal hearing, he raised the issue of 
creation with respect to the Chapter 31 overpayments.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has clearly stated when a 
debtor requests a waiver and also asserts that the underlying 
debt is invalid, VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The creation issue is 
inextricably intertwined with the issue of waiver of the 
overpayment.  Thus, the issue of the proper creation of the 
overpayment of Chapter 31 subsistence allowance benefits 
should be adjudicated by the RO prior to return of the case 
to the Board.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
In that regard, both of the Chapter 31 overpayments should be 
considered.  If it is determined that the creation of one or 
both of the overpayments was proper, then the Committee 
should again formally consider the request for waivers.  
Prior to adjudication of the waiver issues, the RO should 
contact the veteran and request a completed and current 
financial status report and should emphasize the importance 
of this information.

With regard to the Chapter 30 overpayment of $1066.62, the 
Court has held that where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Therefore, a statement of the case should be issued 
with regard to this issue.  However, prior to sending the 
statement of the case, the RO should consider the creation 
issue with regard to the Chapter 30 overpayment.  If that 
matter is not resolved in the veteran's favor, then the 
statement of the case on the waiver issue should be sent to 
him.  

As noted, the Board is unclear of the status of the loan 
guaranty overpayment.  According to a February 1998 decision 
(which is located in the claims file), the request for a 
waiver was denied.  However, according to the May 1998 
letter, it appears that a portion of the recovery of this 
overpayment may have been waived.  The RO should obtain the 
loan guaranty file and determine the status of the $8,86.24 
overpayment, whether the issue of creation has been raised, 
and whether any part of it has been waived  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain the loan 
guaranty file and determine the status of 
the $8,86.24 overpayment, whether the 
issue of creation has been raised, and 
whether any part of it has been waived.

2.  The RO should develop and adjudicate 
the issue of whether the creation of the 
two overpayments of Chapter 31 
subsistence allowance benefits was 
proper.  The RO should specifically 
explain how the amount that should have 
been paid was derived and provide 
information as to the sources of the 
income considered.  The period covered 
for the overpayment, i.e., beginning and 
ending dates, amount, and the reason for 
the creation of the overpayment must be 
set forth separately.

3.  The RO should contact the veteran and 
request a completed and current Financial 
Status Report.

4.  If the issue of whether the creation 
of the one or both of the Chapter 31 
overpayments was proper is not resolved 
in the veteran's favor, the Committee 
should again formally consider the 
veteran's claim of entitlement to a 
waiver of the recovery of the 
overpayments of Chapter 31 subsistence 
allowance benefits.  If the Committee 
finds that waiver of one or both 
overpayment is not precluded by law, then 
the veteran's claim should be reviewed 
under the standard of equity and good 
conscience pursuant to 38 U.S.C.A. § 
5302; 38 U.S.C.A. §§ 1.963, 1.965.  The 
Committee should consider all of the 
elements o f equity and good conscience.  
If the action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
all of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

5.  The RO should develop and adjudicate 
the issue of whether the creation of the 
Chapter 30 overpayment was proper.  The 
RO should specifically explain how the 
amount that should have been paid was 
derived and provide information as to the 
sources of the income considered.  The 
period covered for the overpayment, i.e., 
beginning and ending dates, amount, and 
the reason for the creation of the 
overpayment must be set forth separately.

6.  If the issue of whether the creation 
of the Chapter 30 overpayment was proper 
is not resolved in the veteran's favor, 
then the RO should send the veteran a 
statement of the case as to the issue of 
entitlement to a waiver of the recovery 
of an overpayment of VA Chapter 30 
educational assistance benefits in the 
amount of $1,066.62 in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




